Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	
The following has been inserted in line 2 (i.e. below the Title) at page 1 of specification.
---CROSS-REFERENCE TO RELATED APPLICATIONS
This application is a continuation of U.S. Application No. 15/552,176, filed on Aug. 18, 2017, now Pat. No. 10,597,517, which is a 371 of International Application No. PCT/JP2016/053067, filed on Feb. 2, 2016, which claims priority to Japanese Patent Application No. 2015-031932, filed on Feb. 20, 2015 and Japanese Patent Application No. 2016-014476, filed on Jan. 28, 2016, the contents of which are hereby incorporated by references in their entirety.---

				    REASON FOR ALLOWANCE
	Applicant’s assertion that JP 2012-188629 teaches an amount of the silane compound being preferably 1 to 50 parts by mass per 100 parts by mass of a curable resin in [0099] is found persuasive.  In other words, the examiner does not see any  per 100 parts by mass of the cyanate ester compound in Wilson et al (US 2011/0247756 A1).	 
A partial English translation of the [0099] and [0100] of JP 2012-188629 is enclosed.

			       EXAMNER’S COMMENT
Non-Final rejection and Final rejection citing JP 2012-18862 (Apr. 10, 2011) were typos and it should have been JP 2012-188629 (October 4, 2012) instead as evidenced by PTO-1449 of Feb. 11, 2020 and applicant’s response addressing the [0099] of JP 2012-188629.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






THY/Jan. 25, 2022                                                /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762